Citation Nr: 0716775	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals, bilateral herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981, and from November 1982 to November 2004.  

This matter is before the Board of Veterans' Appeals on an 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which granted service connection for residuals, 
bilateral herniorrhaphy, evaluated as 0 percent disabling 
(noncompensable).  In July 2005, the RO increased the 
veteran's rating for his residuals, bilateral herniorrhaphy, 
to 10 percent.  However, since this increase did not 
constitute a full grant of the benefit sought, the higher 
initial evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that a report of an informal conference, 
dated in July 2005, shows that the veteran stated that he 
desired to withdraw his appeals on the issues of entitlement 
to service connection for right ear hearing loss, entitlement 
to special monthly compensation based on loss of use of a 
creative organ, entitlement to a higher initial evaluation 
for service-connected sinusitis with history of recurrent 
nasal polyps, status post surgery, and entitlement to an 
initial compensable evaluation for service-connected atrophy 
of the left testicle.  Accordingly, these issues are no 
longer before the Board.  See 38 C.F.R. § 20.204 (2006).  


FINDING OF FACT

The veteran's service-connected residuals, bilateral 
herniorrhaphy, is manifested by a nontender 2 cm. x 0.7 cm. 
scar that is not productive of a limitation of motion or 
functional loss.  






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals, bilateral herniorrhaphy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.114, 4.118, Diagnostic Codes 7338, 7801, 7802, 7803, 
7804, 7805 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Evaluation

The veteran argues that an initial evaluation in excess of 10 
percent is warranted for his service-connected residuals, 
bilateral herniorrhaphy.  A report of an informal conference, 
dated in July 2005, shows that the veteran stated that he has 
no problem with his scars, and no bulging or recurrence of 
his hernia, but that he had "nerve pain" during 
intercourse, and shooting abdominal pain.  

In December 2004, the RO granted service connection for 
residuals, bilateral herniorrhaphy, evaluated as 
noncompensable.  The RO assigned an effective date for 
service connection of December 1, 2004.  The veteran appealed 
the issue of entitlement to an initial compensable rating.  
In July 2005, the RO increased the veteran's rating for his 
residuals, bilateral herniorrhaphy, to 10 percent, with an 
effective date of December 1, 2004.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service medical records show that in May 1995, 
he underwent a bilateral laparoscopic herniorrhaphy using 
mesh with excision of spermatic cord lipomata.  The relevant 
final diagnosis was bilateral inguinal hernia, direct hernia 
on right symptomatic, with bilateral cord lipomata.  
Complications were noted to include perioperative bleeding 
with anemia, hematoma, and ecchymosis formation.  

A QTC examination report, dated in September 2004 (during 
service) shows that the veteran was noted to have a scar 
measuring 2 centimeters (cm.) x 0.7 cm.  The scar was level, 
nontender, and was not productive of disfigurement, 
ulceration, adherence, instability, tissue loss, keloid, 
hypo- or hyperpigmentation, abnormal texture, or limitation 
of motion.  There was no inguinal hernia.  There was no 
specific peripheral nerve involvement.  Motor function, and 
sensory examination, in the lower extremities was normal.  
The relevant diagnosis was status post bilateral hernia 
repair with residual effects of left testicular atrophy.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between November 2004 and 2005.  This evidence 
includes reports from the Davis Hospital and Medical Center, 
dated in January 2005, which show treatment for left-sided 
abdominal pain and a diagnosis of renal colic.  A VA progress 
note, dated in March 2005, notes complaints of right-sided 
groin pain, but does not contain any relevant diagnosis.  A 
VA spine examination report, dated in December 2004, contains 
no relevant findings.  

The RO has evaluated the veteran's disability under a 
hyphenated diagnostic code.  Specifically, the RO has 
evaluated this disability under DCs 7805-7338.  See 38 C.F.R. 
§ 4.27 (2006) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

The Board finds that any digestive manifestations and skin 
disorder manifestations that the RO has included in the 
service-connected disability must be considered separately 
because they contemplate different symptoms and 
manifestations and rating them separately would not 
constitute pyramiding, or evaluation the same symptoms under 
various diagnoses.  38 C.F.R. § 4.14 (2006).

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, scars are 
rated on limitation of function of the affected part.  

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338 of the 
Rating Schedule, a 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent, or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  Note: Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable.  See 38 C.F.R. § 4.114, DC 7338.  

In this case, there is no competent evidence to show that the 
veteran has functional loss due to any residuals, bilateral 
herniorrhaphy.  Accordingly, a higher and/or separate rating 
is not warranted pursuant to Diagnostic Code 7805.  
Furthermore, the evidence does not show that he has a small 
hernia which is postoperative and recurrent, or unoperated 
irremediable, and not well supported by a truss, or not 
readily reducible.  Accordingly, there is no basis for a 
higher and/or separate evaluation under DC 7805, or an 
evaluation in excess of 10 percent under DC 7338, and the 
claim must be denied.  As noted above, on examination in 
September 2004 there was no inguinal hernia and no limitation 
of motion associated with the scar.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

Under Diagnostic Code 7801 (2006), scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
area or areas exceeding 6 square inches (39 sq. cm.), warrant 
a 10 percent rating.

Under Diagnostic Code 7802 (2006) pertaining to scars, scars 
other than head, face, or neck, that are superficial and that 
do not cause limited motion: Area or areas of 144 square 
inches (929 sq. cm.) or greater, warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2006) a 10 
percent rating is warranted for superficial and unstable 
scars.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006), a 10 
percent rating is warranted for superficial scars that are 
painful on examination.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  

The Board finds that a separate and/or higher rating is not 
warranted under Diagnostic Codes 7801-7804.  Specifically, 
the scar was described as 2 cm. x .7 cm., nontender, and with 
no ulceration, instability, or limitation or motion.  

In summary, the preponderance of the evidence is against the 
claim, and the claim must be denied.  As a final matter, to 
the extent that the veteran's residuals include left testicle 
symptoms, a higher initial evaluation is not warranted based 
on these symptoms, as service connection is in effect for 
left testicular atrophy.  See 38 C.F.R. § 4.14 (avoidance of 
pyramiding).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In August and November of 2004, the RO sent the veteran 
notice letters (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claim.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  These letters were sent to the veteran prior to 
the issuance of the RO's decision that is the basis for this 
appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in December 2004, a disability rating was 
assigned, and an effective date was established (the RO 
subsequently increased the veteran's disability rating).  
Therefore the veteran's claim was substantiated as of 
December 2004.  Any error in failing to provide §5103(a) 
notice could not be prejudicial to the veteran because the 
purpose of §5103(a) notice is to provide notice of what is 
required for the veteran to substantiate his claim, and here, 
his claim has been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decision in December 2004, the 
May 2005 statement of the case, and the July 2005 rating 
decision, and the July 2005 supplemental statement of the 
case.  Further, the record also shows that the veteran has 
actual knowledge of the evidence necessary to substantiate a 
claim for a higher initial rating, based upon his arguments 
those presented by his representative.  Finally, as discussed 
above, the claim has been denied, and no effective date will 
be assigned.  Any defect with respect to the content of the 
notice requirement was non-prejudicial.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded an examination for the disability in issue.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for service-connected 
residuals, bilateral herniorrhaphy, is denied.  


____________________________________________
P. M.. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


